 



EXHIBIT 10.1
September 18, 2007
Mr. Robert Canny
29 Fairlawn Drive
Wallingford, CT 06492
Re: Separation Agreement
Dear Bob:
     As we discussed, your employment with Belden Inc. (the “Company”) and all
subsidiaries will terminate effective on the close of business, September 18,
2007 (the “Separation Date”). This letter confirms all of your entitlements
arising out of your employment with and separation from the Company pursuant to
your Executive Employment Agreement of July 16, 2006. You will receive:

                        1.    
A severance payment equal to one times the sum of your current annual base
salary and your 2007 target bonus.
  $ 486,200              
 
              2.    
A pro-rata bonus for 2007 based on a financial factor of 1.31 and a personal
performance factor of 1.0.
  $ 187,535              
 
              3.    
Additional consideration for six-month extension of non-compete covenant.
  $ 275,000              
 
              4.    
Subject to your continued co-payment of premiums, continued participation for
twelve (12) months in the Company’s medical benefits plan which covers you and
your eligible dependents upon the same terms and conditions (except for the
requirement of your continued employment) in effect for active employees of the
Company. If you obtain other employment that offers substantially similar or
more favorable medical benefits, continuation of such coverage by the Company
will end. These health benefits will reduce the period of coverage (and count
against your right to healthcare continuation benefits under COBRA) by twelve
(12) months.
                   
 
                   
The total of items 1, 2 and 3 is $948,735. To comply with the deferred
compensation provisions of Section 409A of the Internal Revenue Code, $528,735
of this amount will be paid in a lump sum upon your signing this agreement and
the remainder of $420,000 will be paid in equal payroll installments over a
period of twelve (12) months.
           

 



--------------------------------------------------------------------------------



 



Mr. Robert Canny
September 18, 2007
Page 2
     You are entitled to your accrued and unpaid salary through the Separation
Date. You also are entitled to all accrued, vested and unpaid benefits under all
retirement, pension, and deferred compensation plans of the Company in which you
are participating on the Separation Date. All such benefits shall be paid in
accordance with the terms of the applicable plans and, where applicable, your
previous elections. You are not eligible for retirement plan contributions with
respect to payments made under section 1, 2, or 3 above.
     You are vested in the first two tranches of your March 30, 2005 options and
the first tranche of your February 26, 2006 SARs. You may exercise these awards
until the earlier of the expiration date set forth in the applicable award or
until ninety days following the Separation Date. The grant date and price of all
such awards are noted below:

                              Grant Date   Options/SARs   Grant Price        
 
  March 30, 2005   6,334 Options   $ 22.6650          
 
  February 22, 2006   1,767 SARs   $ 25.8050          

     All other unvested stock options, RSUs, SARS, PSUs and other equity-based
and long-term incentive awards (whether or not equity-based) shall lapse, and
all such unvested equity awards shall not be exercisable, as of the Separation
Date.
     The Company will, to the extent required by applicable law, withhold from
your amounts payable above, the amount of any withholding tax due with respect
to such amounts.
     You agree to promptly return to the Company all tangible and intangible
property of the Company, whether prepared by you or otherwise coming into your
possession, and whether written, electronic or in any other format, including,
without limitation, all files, records, documents, customer lists, software and
equipment (such as personal computers, disks, and disk drives, and mobile
communication devices).
     Payment of the amounts and benefits set forth above will begin on the
effective date of the General Release of All Claims that accompany this letter
or, in the case of Company employee plan benefits, such later date as may be
provided in accordance with the applicable Company benefit plan in which you are
a participant. All amounts hereunder also are conditioned upon your resignation
from all offices of the Company and all subsidiaries held by you, pursuant to
the attached letter.
     We ask that you sign this letter below confirming our understanding above.

 



--------------------------------------------------------------------------------



 



Mr. Robert Canny
September 18, 2007
Page 3
     This letter may be executed in one or more counterparts, each of which
shall constitute an original for all purposes, and all of which taken together
shall constitute one and the same agreement.

         
 
    BELDEN INC.
 
       
 
        /s/ Robert Canny     By:  /s/ Kevin Bloomfield
Robert Canny
      Name: Kevin Bloomfield
Title: VP, Secretary & General Counsel

 